Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a fixation component that includes a screw receivable in said elongated slot.  It is unclear if this screw/fixation component is the same as the screw recited in independent claim 1.  For purposes of examination they are assumed to be the same. 
Claim 10 recites a screw, a fixation component that includes a screw and an anchor. It is unclear if the screw first recited in claim 10 is the same as the screw of the fixation component.  Figure 3B of the application shows a fixation component (refs. 54, 52, 56) which receives a screw (ref. 50), but does not show two screws and an anchor. For purposes of examination the system is assumed to have two screws and an anchor. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 2008/0300634 A1).

Regarding claim 1, Gray discloses a system comprising a cervical plate (ref. 105, Fig. 1) having a longitudinal axis (please see remarked Fig. 17 below); and an intervertebral cage (Fig. 1, ref. 110) having a front wall with a reference feature (Figs. 1 - 2D show the cage 110 having a front wall with a reference feature ref. 140, paragraph [0042]), said cervical plate being configured to be mounted to said intervertebral cage (Fig. 1): said cervical plate comprising a body having a top edge, a bottom edge and two side edges (see remarked Fig. 17 below), at least one top eyelet located along said top edge, at least one bottom eyelet located along said bottom edge (see remarked Fig. 17 below), a mounting section located between said top eyelet and said bottom eyelet 

    PNG
    media_image1.png
    574
    728
    media_image1.png
    Greyscale

  
Regarding claim 2, Gray discloses the system according to claim 1, further comprising at least another top eyelet spaced from said at least one eyelet and located along said top edge, and at least another bottom eyelet spaced from said at least one bottom eyelet located along said bottom edge (Fig. 17).  

Regarding claim 9, Gray discloses the system according to claim 1, further comprising a fixation component that includes a screw receivable in said elongated slot and a hole defined in said front wall to mount said cervical plate to said cage (ref. 115).  



Claim(s) 1, 5, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georges et al. (US 2015/0005879 A1).

Regarding claim 1, Georges discloses a system comprising a cervical plate (Fig. 1, ref. 11, paragraph [0022]) having a longitudinal axis (please see remarked Fig. 1 below); and an intervertebral cage (Fig. 8, ref. 1, paragraph [0022]) having a front wall with a reference feature (paragraph [0022] discloses a front wall ref. 3 having a reference feature ref. 5), said cervical plate being configured to be mounted to said intervertebral cage (Fig. 8): said cervical plate comprising a body having a top edge, a bottom edge and two side edges (see remarked Fig. 1 below), at least one top eyelet located along said top edge, at least one bottom eyelet located along said bottom edge (see remarked Fig. 1 below), a mounting section located between said top eyelet and said bottom eyelet (see remarked Fig. 1 below), said mounting section having an elongated slot configured to permit mounting of said cervical plate to said a reference feature at said front wall of said intervertebral cage (Figs. 1 & 8, ref. 19), said reference feature and said elongated slot each being located in a respective position to set a distance between one of said at least top eyelet and said at least bottom eyelet and an edge of said front wall to position at least one of said eyelets over a mounting location on a vertebra (Fig. 8) said elongated slot having a longitudinal axis that crosses the longitudinal axis of said cervical plate to permit said cervical plate to move laterally relative to said intervertebral cage when said elongated slot of said mounting section is mounted to said front wall of said intervertebral cage with a screw (see remarked Fig. 1 below), wherein said slot is off-centered or said slot has a center located between its 

    PNG
    media_image2.png
    633
    874
    media_image2.png
    Greyscale


Regarding claim 5, Georges discloses the system according to claim 1, wherein said elongated slot is configured to receive an adapter block having an opening therein to mount said cervical plate to said reference feature of said cage (paragraph [0022], ref. 43, Fig. 4).  

Regarding claim 9, Georges discloses the system according to claim 1, further comprising a fixation component that includes a screw receivable in said elongated slot and a hole defined in said front wall to mount said cervical plate to said cage (paragraph [0065], Fig. 8 shows the fixation component comprising ref. 111 along with ref. 23).  

Regarding claim 11, Georges discloses the system according to claim 9, wherein said fixation component includes two spaced anchors (Fig. 4, ref. 41), wherein said anchors are either configured to be received in respective slots defined in said front wall of said cage, or spaced to grip said side edges of said body (Fig. 8 shows the anchors gripping the side edges of the body).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2008/0300634 A1) in view of Kirschman (US 2012/0303126 A1).





Kirschman teaches an analogous spinal system (Abstract) comprising a plate (Fig. 7, ref. 42) and a plurality of intervertebral cages (Fig. 7, ref. 32), the plate comprising a plurality of mounting sections and slots (Fig. 7, ref. 44) configured to receive a fixation device or screw to engage the cages (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gray to include the plurality of cages and modify the plate to include a plurality of mounting sections and slots to attach to the cages, for the purpose of spanning a number of vertebrae which may be determined by the specific patient. 

Regarding claim 7, Gray in view of Kirschman discloses the system according to claim 6, wherein said slot of said another mounting section is off-centered (as discussed in claim 1 above, the slots of Gray may have a longitudinal axis which is off-centered 

Regarding claim 8, Gray in view of Kirschman discloses the system according to claim 6, wherein said longitudinal axis is a central longitudinal axis, and each said slot has a center located between its terminal ends, which coincides with said central longitudinal axis of the cervical plate (Gray, Fig. 17).  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5 - 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for references cites in the current office action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TESSA M MATTHEWS/Examiner, Art Unit 3773